Citation Nr: 0913566	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for chronic right 
otitis media, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).

In a December 1953 rating decision, the RO granted service 
connection for chronic right otitis media and assigned a 10 
percent rating, effective July 24, 1953.  This rating 
decision was not appealed.

In a December 1959 rating decision, the RO reduced the 
Veteran's rating for chronic right otitis media (based upon 
the results of a concurrent VA examination) to 0 percent, 
effective March 2, 1959.  This rating decision was not 
appealed.

In a December 1998 rating decision, the RO continued a 0 
percent rating for chronic right otitis media.  The RO also 
granted service connection for sensorineural hearing loss, 
right ear, and assigned a 0 percent rating for that 
condition, effective March 2, 1959.  An appeal of this rating 
decision was withdrawn by the Veteran in July 1999.

The Veteran filed the present increased rating claim in May 
2005.  In its September 2005 rating decision, the RO: (1) 
granted an increased rating for chronic right otitis media, 
and assigned a 10 percent rating, effective April 12, 2005; 
and (2) continued the 0 percent rating for hearing loss, 
right ear.  The Veteran has perfected his appeal with regard 
to the disability ratings assigned for both conditions.

The Board notes that the issue of entitlement to service 
connection for left ear hearing loss has not been perfected.  
The RO issued a Statement of the Case with regard to this 
issue in June 2007; subsequently, the Veteran did not file a 
Substantive Appeal.  Therefore, this issue is not a part of 
the current appeal.

The Veteran's claims were remanded by the Board in July 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's 10 percent rating is the maximum rating 
available for otitis media of the right ear and this 
disability has not resulted in frequent hospitalization or 
marked interference with employability.

2.  Audiological evaluation establishes that the Veteran's 
right ear hearing loss is consistent with Level VI hearing 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic right otitis media have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic 
Code 6200 (2008).

2.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in July 2005, March 2006, and July 
2008, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The Veteran was provided this 
notice by the March 2006 and July 2008 VCAA letters.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  The July 2008 VCAA letter 
included all necessary notifications.  

The Board finds that all necessary development of evidence 
has been completed.  The Veteran's VA medical records have 
been obtained and the Veteran has been afforded VA medical 
and audiological examinations.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the Veteran nor his representative 
has indicated that there are any additional records to 
support the Veteran's claim for increased ratings.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Right Ear Otitis Media

The Veteran's right ear otitis media has been rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6200.  This diagnostic code provides that a maximum 
evaluation of 10 percent is assignable for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) during suppuration or with aural polyps.  
Therefore, a higher schedular rating under this diagnostic 
code is not warranted.  This diagnostic code includes a note 
stating that hearing impairment and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, may be rated separately.  The Veteran is already 
service-connected for hearing loss in the right ear and he 
has been denied service connection for right ear tinnitus.  
It is not alleged nor has it been shown that the Veteran 
should be service-connected for labyrinthitis, facial nerve 
paralysis, or bone loss of skull.

The Board has also considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
right ear otitis media.  The Veteran's medical records do not 
indicate that he has deformities or tissue loss shown in 
either auricle.  There has been no evidence of history of 
Meniere's disease.  On July 2005 VA audiological examination 
the Veteran denied tinnitus, dizziness, otalgia, and 
otorrhea.  When provided a VA audiological examination in 
January 2007, the Veteran denied otalgia, otorrhea and 
vertigo.  A March 2008 VA outpatient record also notes that 
the Veteran denied vertigo and tinnitus.  Based on the 
foregoing, there are no objective findings to support a 
diagnosis of vestibular disequilibrium, and no evidence of 
Meniere's syndrome or loss of auricle; as such, evaluation of 
the Veteran's disability under diagnostic codes 6204, 6205, 
or 6207, respectively, is not warranted.

The evidence in this case fails to show that the Veteran's 
right ear otitis media has caused marked interference with 
his employment beyond that interference contemplated in the 
assigned rating, and the Veteran has not been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321.

The Veteran has not met the criteria for a rating in excess 
of 10 percent at any time for right ear otitis media.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
and a rating in excess of 10 percent for chronic right ear 
otitis media is not warranted.

III.  Right Ear Hearing Loss

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85.  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 38 
C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment. For example, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIA is to be used, 
whichever results in the higher numeral, and that Roman 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).  The resulting levels of 
hearing impairment for each ear will then be applied to Table 
VII.

When a Veteran is only service connected for hearing loss in 
one ear, the nonservice-connected ear will generally be 
evaluated in Table VII as if it had been assigned a Level I 
hearing impairment designation.  38 C.F.R. § 4.85(f).  
However, compensation is payable for hearing loss in both 
ears as if both disabilities were service-connected if (1) 
hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more; (2) hearing 
impairment in the nonservice-connected ear, as measured by 
audio thresholds or speech discrimination scores, meets the 
criteria to be considered a disability under 38 C.F.R. § 
3.385; and (3) the nonservice-connected disability is not the 
result of the Veteran's own willful misconduct.  38 C.F.R. § 
3.383(a)(3)).

The Veteran submitted his claim for an increased rating for 
right ear hearing loss in May 2005.  On VA audiological 
examination in July 2005, the Veteran had right ear puretone 
thresholds, in decibels, of 60, 65, 65 and 70 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 65 decibels.  He had left ear 
puretone thresholds, in decibels, of 60, 70, 65 and 80 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 69 decibels.  
His Maryland CNC speech discrimination scores were 84 percent 
in the right ear and 80 percent in the left ear. 

The Veteran was provided another VA audiological examination 
in January 2007.  The Veteran had right ear puretone 
thresholds, in decibels, of 65, 75, 70 and 80 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 73 decibels.  He had left ear 
puretone thresholds, in decibels, of 60, 70, 65 and 80 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 69 decibels.  
His Maryland CNC speech discrimination scores were 88 percent 
in the right ear and 64 percent in the left ear.

While the Veteran right ear hearing loss is not exceptional 
as defined by 38 C.F.R. § 4.86(b), the audio thresholds in 
the right ear do meet the criteria for an exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86(a).  The 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more 
in each ear.  Therefore, the Veteran's hearing acuity scores 
will be applied to both Table VI and Table VIA to determine 
which will provide the level of hearing impairment most 
favorable to the Veteran.

In this case the January 2007 VA audiological examination 
revealed the Veteran to have greater hearing loss disability 
than the July 2005 VA audiological examination.  Accordingly, 
the Board will use the results of the January 2007 
audiological examination to determine the Veteran's right ear 
hearing loss disability rating.

Using Table VI, the Veteran's right ear puretone threshold 
four frequency average of 73 decibels and his right ear 
speech discrimination score of 88 percent results in a Level 
III designation.  

In this case, using Table VIA, provides the Veteran with a 
higher designation.  The Veteran's right ear average puretone 
threshold of 73 decibels results in a Level VI designation.  
Accordingly, the Veteran is considered to have Level VI 
hearing in the right ear for rating criteria purposes. 

The Veteran is deemed to have Level I hearing in the left ear 
because service connection is not in effect for left ear 
hearing loss.  38 C.F.R. § 4.85(f).  When combined on Table 
VII, the Level I designation of the left ear and the Level VI 
designation of the right ear results in a noncompensable 
disability rating.

Since the hearing impairment in the Veteran's service-
connected right ear is not compensable to a degree of 10 
percent or more, 38 C.F.R. § 3.383(a)(3) is not applicable 
and compensation is not payable for hearing loss in both ears 
as if both disabilities were service-connected.  Id.

The evidence in this case fails to show that the Veteran's 
right ear hearing loss has caused marked interference with 
his employment beyond that interference contemplated in the 
assigned rating, and the Veteran has not been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321.

The Veteran has not met the criteria for a compensable rating 
at any time for right ear hearing loss.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
and a compensable rating for right ear hearing loss is not 
warranted.



							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an rating in excess of 10 percent for chronic 
right otitis media is denied.

Entitlement to compensable rating for right ear hearing loss 
is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


